UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2011 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerx Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At May 6, 2011, there were issued and outstanding 27,196,495 shares of the Company’s common stock, $.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 (unaudited) 4-5 Condensed Consolidated Statements of Operations for the ThreeMonths Ended March 31, 2011 and 2010 (unaudited) 6-7 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 8-9 Notes to Condensed Consolidated Financial Statements (unaudited) 10-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37-38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits and Reports on Form 8-K 39 Signatures 40 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands) March 31, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Held to maturity - treasuries Available for sale securities Accounts receivable Trade Reimbursable project costs 70 Income taxes Assets held for sale Other current assets Total current assets INVESTMENT PROPERTIES AND EQUIPMENT: Oil & gas properties under full cost method, net of $17,348 and $14,563 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) March 31, December 31, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 44 16 Total current liabilities LONG-TERM DEBT, net of current portion DEFERRED TAX LIABILITY ASSET RETIREMENT OBLIGATIONS OTHER ACCRUED LIABILITIES SHAREHOLDERS' EQUITY: Common stock, $.01 par value; unlimited shares authorized; 27,196,495 and 27,068,610 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended March 31, REVENUES: Oil and gas $ $ Realized (loss) on risk management activities ) Unrealized (loss) on risk management activities ) OPERATING EXPENSES: Oil and gas Oil and gas depreciation depletion and amortization Water treatment plant Mineral holding costs 43 57 General and administrative OPERATING (LOSS) INCOME ) OTHER INCOME AND (EXPENSES): Gain on the sale of assets Equity gain/(loss) in unconsolidated investment ) Miscellaneous income and (expenses) (1 ) ) Interest income 20 59 Interest expense ) ) ) (LOSS) INCOME BEFORE INCOME TAXES AND DISCONTINUED OPERATIONS ) The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended March 31, Income taxes: Deferred benefit from (provision for) ) ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS, net of taxes 75 NET (LOSS) INCOME $ ) $ NET (LOSS) INCOME PER SHARE (Loss) income from continuing operations, basic $ ) $ Income from discontinued operations, basic Net (loss) income, basic $ ) $ (Loss) income from continuing operations, diluted $ ) $ Income from discontinued operations, diluted Net (loss) income, diluted $ ) $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these statements. -7- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ (Income) from discontinued operations ) ) (Loss) income from continuing operations ) Adjustments to reconcile net (loss) income to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net Accretion of discount on treasury investment ) ) Equity (gain)/loss from Standard Steam 64 ) Net change in deferred income taxes ) (Gain) on sale of assets ) Noncash compensation Noncash services ) 15 Net changes in assets and liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Net redemption (investment in) treasury investments ) Acquisition & development of oil & gas properties ) ) Acquisition of property and equipment ) ) Proceeds from sale of property and equipment Net change in restricted investments ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock ) Proceeds from new debt NET CASH PROVIDED BY FINANCING ACTIVITIES The accompanying notes are an integral part of these statements. -8- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the three months ended March 31, Net cash provided by operating activities of discontinued operations 66 Net cash used in investing activities of discontinued operations (1
